UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-4928



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


LEROY GREEN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CR-97-36)


Submitted:     October 29, 1999             Decided:   November 9, 1999


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCCOTTER, MCAFEE & ASHTON, P.L.L.C., New Bern,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, John
Howarth Bennett, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Green appeals from a 240-month sentence imposed fol-

lowing his conditional guilty plea for conspiracy to possess with

the intent to distribute and to distribute crack cocaine, 21 U.S.C.

§ 846 (1994).   Finding no reversible error, we affirm.

     Green claims that the district court erred when it denied his

motion to suppress.   We have reviewed the record and find, from a

totality of the circumstances, that Green’s inculpatory statements

to the police were voluntary.   See 18 U.S.C. § 3501(b); see also

United States v. Braxton, 112 F.3d 777, 780-81 (4th Cir. 1997).   We

therefore find that the district court did not err in denying

Green’s suppression motion and using these statements in deter-

mining Green’s relevant conduct for sentencing.    Accordingly, we

affirm Green’s conviction and sentence.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2